385 U.S. 955
87 S.Ct. 387
17 L.Ed.2d 302
Ben W. FORTSON, Secretary of State of State of  Georgia, appellant,v.John MORRIS et al.
No. ____.
Supreme Court of the United States
November 21, 1966

Arthur K. Bolton, Atty. Gen. of Georgia, G. Earnest Tidwell, Executive Asst. Atty. Gen., Harold N. Hill, Jr., and Coy R. Johnson, Asst. Attys. Gen., Gerald H. Cohen and Alexander Cocalis, Deputy Asst. Attys. Gen., for applicant.
Charles Morgan, Jr., for Morris and others.
Emmet J. Bondurant II, Francis Shackelford and Randolph W. Thrower, for Justice and others.
A notice of appeal having been filed in the above case from the judgment of the United States District Court for the Northern District of Georgia, and an application for a stay of that judgment pending disposition of the appeal having been presented to Mr. Justice Black, and by him referred to the Court under Rule 50(6), the stay is granted, pending the issuance of the judgment of this Court.


1
All of the parties to the proceeding having requested acceleration of the appeal, the following schedule for further proceedings is adopted: The appellant shall perfect his appeal, file a statement as to jurisdiction, the certified record and his brief on the merits on or before Friday, November 25, 1966. The appellees shall file such motions under Rule 16(1) as they desire and their briefs on the merits, also on November 25, 1966. Reply briefs by all parties may be filed on or before December 2, 1966. The Court will hear argument on all matters involved on December 5, 1966. The case will be heard on the typewritten record, but any of the parties may print as appendices to their briefs such portions of the record as they desire. The statement as to jurisdiction, motions and briefs may be submitted in typewritten form and printed copies substituted thereafter.